NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SYLVIA SANTOS,                                  No. 19-55906

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02130-LAB-
                                                MDD
 v.

OFFICE DEPOT, INC.; DOES, 1-100,                MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Sylvia Santos appeals pro se from the district court’s judgment dismissing

her action alleging various claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under the Rooker-Feldman doctrine. Noel v. Hall,

341 F.3d 1148, 1154 (9th Cir. 2003). We may affirm on any basis supported by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we

affirm.

      Dismissal of Santos’s state law claims for aggravated assault and battery on

the basis of claim preclusion was proper because Santos raised these claims in a

prior state court action that resulted in a final judgment on the merits. See San

Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys., 568 F.3d 725, 734

(9th Cir. 2009) (elements of claim preclusion under California law); Kougasian v.

TMSL, Inc., 359 F.3d 1136, 1143 (9th Cir. 2004) (a federal court relies on “the

preclusion law of the state court that rendered the earlier judgment or judgments to

determine whether subsequent federal litigation is precluded”).

      Contrary to Santos’s contention, any allegation or claim that the state court

denied her due process is barred by the Rooker-Feldman doctrine. See Noel, 341

F.3d at 1163-65 (discussing Rooker-Feldman doctrine).

      The district court did not abuse its discretion by denying Santos’s June 27,

2019 post-judgment motion under Federal Rule of Civil Procedure 60(b) because

Santos failed to demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth the

standard of review and grounds for relief under Rule 60(b)).

      To the extent Santos contests the district court’s order denying her August 2,

2019 Rule 60(b) motion, we lack jurisdiction to consider the district court’s order


                                          2                                    19-55906
because Santos failed to file an amended notice of appeal. See Fed. R. App. P.

4(a)(4)(B)(ii); Whitaker v. Garcetti, 486 F.3d 572, 585 (9th Cir. 2007).

      The district court did not abuse its discretion by granting defendants’ request

to take judicial notice of certain publicly filed documents from Santos’s prior

federal and state court actions. See Lee v. City of Los Angeles, 250 F.3d 668, 689

(9th Cir. 2001) (setting forth standard of review and explaining that a “court may

take judicial notice of matters of public record” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                          3                                    19-55906